Citation Nr: 1106727	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from January to April 1997, 
from January to July 2003, and from November 2004 to March 2005.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran's DD Forms 214 show that he served three periods of 
active duty while serving with the Marine Corps Reserve.  During 
the last period, from November 2004 to March 2005, he was 
deployed to the Southwest Asia Theater of Operations.  The 
records show that his military occupational specialty during all 
three active duty periods was as an M1A1 tank crewman.  The 
Veteran contends that he was exposed to acoustic trauma during 
the course of his duties as a tank crewman, including exposure to 
noise from the firing of the main tank gun.  

The Veteran was afforded an examination by a VA audiologist in 
July 2005 to determine the etiology of any current tinnitus.  The 
examiner noted that the Veteran denied any non-service 
occupational noise exposure and any recreational noise exposure.  
The Veteran reported to the examiner that the onset of his 
tinnitus occurred in 1998 or 1999, "before he went to Iraq."  
The examiner also noted that the Veteran's enlistment examination 
in May 1995 revealed normal hearing sensitivity bilaterally, as 
did his separation examination in March 2002, as well as the 
current VA examination.  Finally, the examiner opined that the 
Veteran's tinnitus "is not caused by or the result of noise 
exposure that occurred during military service."  

The Board finds that the VA examiner's opinion is inadequate for 
rating purposes.  The rationale given for the opinion was that 
the Veteran's hearing sensitivity was normal on examination 
during service in 1995 and 2002, as well as currently.  However, 
the significance of normal hearing sensitivity in 2002 and 
currently, despite the onset of tinnitus in 1998 or 1999, is 
unexplained.  Further, the examiner did not indicate why the 
Veteran's noise exposure during his first period of active duty, 
from January to April 1997, or during periods of inactive duty 
training (which have not yet been verified), did not cause his 
tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  Therefore, the Veteran must be afforded 
another examination to determine the etiology of his tinnitus.  

Accordingly, the case is remanded for the following actions:

1.  The RO must verify all periods of 
active duty for training and inactive duty 
training for the Veteran.  

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for tinnitus since his 
separation from service.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

3.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
etiology of any tinnitus found.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  Following a review of the service 
and post-service treatment records and the 
clinical examination, and with 
consideration of the Veteran's statements, 
the examiner must state whether the Veteran 
currently has tinnitus.  If tinnitus is 
diagnosed, the examiner must state whether 
the disorder is attributable to the 
Veteran's noise exposure in the course of 
his duties as a tank crewman or due to 
other disease or injury during active 
service, including from January to 
April 1997, or during any period of active 
duty for training; or due to an injury 
during any verified period of inactive duty 
training.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared must be 
typed.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

6.  After the above development has been 
completed, the Veteran's claim for service 
connection for tinnitus must be 
readjudicated.  If the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

